Samuel M. Gold, J.
Application is made under the Membership Corporations Law for approval of a proposed certificate of incorporation of the Council of Orthodox Rabbis, Inc.
The approval by a justice of the Supreme Court required by statute, Membership Corporations Law (§ 10) does not involve simply the performance of a ministerial act, but the exercise of a judicial function, to decide whether the special privilege of a corporate charter should be granted or conferred under all the circumstances surrounding the application. One purpose set forth in the certificate is “to supervise the Ordination of those students qualified thereby for the Rabbinate ”. Another purpose is “to organize duly ordained orthodox Rabbis in the State of New York, and to act as a body and a unit, and to formulate and execute decisions on Hebrew Law in concert, and to hold council jointly in matters pertaining to the Hebrew Religious Laws, Sabbath observations, Kashruth, and its supervision and identification, as well as the religious aspects of birth, marriage, annulments, divorce and death ’ ’. What I stated in denying approval of a proposed certificate of Knesseth Harabonim d'America (131 N. Y. S. 2d 543) may be repeated *63with equal application here, to wit: “ The Court knows of its own knowledge that there are already in existence rabbinic organizations comprised of orthodox rabbis, with a long history of service and accomplishment. Among them are the Union of Orthodox Rabbis of the United States and Canada, and the Rabbinical Council of America. In view of that fact, the court is not convinced of the need of any additional rabbinic organizations of orthodox rabbis, which, aside from duplicating services already available, may cause confusion in the community and may conflict with similar endeavors now in process.”
Although Jewish religious life is in no wise authoritarian and draws its position from acceptance in the community, certain standards have already been set up and are generally accepted in the area of ordination of rabbis. Only recognized institutions of learning, such as Yeshiva University, Yeshiva Torah Vodaath, and others, have been recognized as being authorized to confer ordination. The principal objectives of the proposed corporation are those of a rabbinical academy and the court is not convinced that the subscribers are either in a position to accomplish the high purposes set forth therein or that there is any necessity for such an organization. The court feels that any relaxation in the standards for ordaining students into the rabbinate would tend to cheapen a sacred calling and destroy public confidence. Moreover, the proposed “Council of Orthodox Rabbis, Inc.” might easily be confused with the well-recognized and long-established Rabbinical Council of America.
The application for approval of the proposed certificate of incorporation is accordingly denied.